      Case: 3:18-cv-02008-JGC Doc #: 20 Filed: 12/02/19 1 of 4. PageID #: 164



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  TOLEDO DIVISION

ADIA A. WASHINGTON            )
                              )
          Plaintiff,          )                       CASE NO.: 18-cv-02008
                              )
     v.                       )                       THE HONORABLE
                              )                       JAMES G. CARR
WEINBERG MEDIATION GROUP, LLC )                       UNITED STATES DISTRICT JUDGE
JTM CAPITAL MANAGEMENT, LLC   )
                              )                       THE HONORABLE
          Defendants.         )                       JAMES R. KNEPP, II
                              )                       UNITED STATES MAGISTRATE JUDGE

           DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S STATEMENT OF
                  UNDISPUTED MATERIAL FACTS IN SUPPORT OF
                      MOTION FOR SUMMARY JUDGMENT

           Defendant JTM Capital Management, LLC (“JTM”) submits the follow undisputed

material facts in support of its motion for summary judgment:

           1.    On August 31, 2018, Plaintiff Adia Washington (“Plaintiff”) filed a Complaint in

the United States District Court for the Northern District of Ohio alleging violations of the Fair

Debt Collections Practices Act (“FDCPA”), 15 U.S.C. §§ 1692e and 1692g. (Doc. 1, p. 4-6).

           2.    Plaintiff contends that Defendants violated 15 U.S.C. § 1692e by: (1) implying

Defendant Weinberg Mediation Group, LLC (“Weinberg”) was an attorney and/or mediator; (2)

implying Plaintiff would be subjected to legal action if she failed to pay her debt; and (3) using the

phrase “payment agreement balance” in Weinberg’s written correspondence to Plaintiff. (Doc. 1,

p. 4-5).

           3.    Plaintiff contends that Defendants violated 15 U.S.C. § 1692g because Weinberg

failed to send written notice containing the information required by 15 U.S.C. § 1692g within five

days of Weinberg’s initial communication with Plaintiff. (Doc. 1, p. 6).
      Case: 3:18-cv-02008-JGC Doc #: 20 Filed: 12/02/19 2 of 4. PageID #: 165



        4.      Plaintiff does not allege that JTM ever communicated with Plaintiff or sent Plaintiff

written correspondence. (Doc. 1).

        5.      JTM is a passive debt buyer who purchases debt and outsources it to agencies and

law firms to collect. Little Dec., Exhibit E, p. 10, lines 17-25, p. 11, lines 1-3.

        6.      JTM does not ever place calls to debtors and JTM does not ever send collection

letters to debtors. Little Dec., Exhibit E, p. 17, lines 23-25, p. 18, line 1.

        7.      JTM is the owner of the debt owed by Plaintiff. (Doc. 1, ¶ 35); Declaration of

Brendan H. Little, Esq. (“Little Dec.), Exhibit B, p. 3; Little Dec., Exhibit D, at JTM 0046; Little

Dec. Exhibit E, p. 17, lines 12-22.

        8.      JTM acquired the account originated by Mid America Bank and Trust on May 30,

2017, acquiring all rights, title and interest in the subject account. Little Dec., Exhibit B, p. 3; Little

Dec., Exhibit D, at JTM 0046.

        9.      JTM did not communicate with Plaintiff in any manner and took no steps to collect

Plaintiff’s debt. Little Dec., Ex. B, p. 2-3; Little Dec., Exhibit E, p. 17, lines 23-25, p. 18, line 1.

        10.     Instead, after purchasing Plaintiff’s account, JTM placed the account with

Weinberg for collection pursuant to a collection services agreement (“Collection Services

Agreement”). Little Dec., Ex. B, p. 3; Little Dec., Ex. D, at JTM0001-JTM0040; Little Dec.,

Exhibit E, p. 23, lines 20-24, p. 30, lines 7-11.

        11.     Pursuant to the Collection Services Agreement, Weinberg was required to abide by

all applicable laws when engaging in collection, including the FDCPA. Little Dec., Exhibit B, at

JTM0005.

        12.     JTM does not have access to Weinberg’s business records or control over

Weinberg’s collection methods, does not provide training to any collection agency and does not

                                                    2
      Case: 3:18-cv-02008-JGC Doc #: 20 Filed: 12/02/19 3 of 4. PageID #: 166



provide awards to collection agencies or otherwise incentivize performance under any

circumstances. Little Dec., Exhibit E, p. 31, lines 17-25, p. 32, line 1; p. 35, lines 17-19; p. 44,

lines 6-9.

        13.    JTM does not exercise any control over the collection actions of Weinberg. Instead,

pursuant to the Collection Services Agreement, JTM confirms only that Weinberg is abiding by

the terms of the Collection Services Agreement and complies with any applicable law, including

the FDCPA. Little Dec., Exhibit E, p. 41, lines 8-14; p. 42, lines 8-23.

        14.    Partly as a result of this instant litigation, JTM terminated its collection services

agreement with Weinberg. Little Dec., Exhibit E, p. 9-12.

Dated: December 2, 2019
                                                     Respectfully submitted,

                                                     s/ Michael J. Palumbo
                                                      ________________________________________________________________________

                                                      Michael J. Palumbo, Esq.
                                                      Ohio Attorney Registration #0081718
                                                      Anthony J. Gingo, Esq.
                                                      Ohio Attorney Registration #0085669
                                                      Summit One
                                                      4700 Rockside Road, Suite 440
                                                      Independence, Ohio 44131
                                                      Telephone: (216) 503-9512
                                                      Facsimile: (888) 827-0855
                                                      Emails: michael@gplawllc.com
                                                              anthony@gplawllc.com

                                                      Brendan H. Little, Esq.
                                                      Admitted Pro Hac Vice
                                                      Lippes Mathias Wexler Friedman LLP
                                                      50 Fountain Plaza, Suite 1700
                                                      Buffalo, New York 14203
                                                      Email: blittle@lippes.com

                                                      Counsel for Defendant,
                                                      JTM Capital Management, LLC



                                                 3
Case: 3:18-cv-02008-JGC Doc #: 20 Filed: 12/02/19 4 of 4. PageID #: 167



                          CERTIFICATE OF SERVICE

 The undersigned hereby certifies the following:

 1.     Defendant JTM Capital Management, LLC’s Statement of Undisputed Material
        Facts in Support of Motion for Summary Judgment was filed on the date above
        via the CM/ECF Filing System for the United States District Court for the Northern
        District of Ohio (Western Division – Toledo).

 2.     The Parties appearing on the Notice of Electronic Filing, and as noted below, may
        access the foregoing and aforesaid pleading through the CM/ECF system:

               Anthony J. Gingo, Esquire, anthony@gplawllc.com
               Taxiarchis Hatzidimitriadis, Esquire, thatz@sulaimanlaw.com
               Brendan H. Little, Esquire, blittle@lippes.com
               Michael J. Palumbo, Esquire, michael@gplawllc.com
               Nathan C. Volheim, Esquire, nvolheim@sulaimanlaw.com

 3.     A true and accurate copy of the aforesaid pleading was served on the date above
        via United States regular mail, postage prepaid, upon the following:

               Weinberg Mediation Group, LLC
               3380 Sheridan Drive, Suite 133
               Buffalo, New York 14266

                                      s/ Michael J. Palumbo
                                      ____________________________________________________________________________________

                                      Michael J. Palumbo, Esquire
                                      Anthony J. Gingo, Esquire
                                      Brendan H. Little, Esquire

                                      Counsel for Defendant,
                                      JTM Capital Management, LLC




                                           4
